Citation Nr: 1506487	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-17 739	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for right knee degenerative joint disease, claimed as a right leg injury.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1977 to November 1980.  

This matter comes before the of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims of service connection.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled to appear at a videoconference hearing before a Veterans Law Judge (VLJ) on December 8, 2014.  In a letter received by the RO on November 24, 2014, the Veteran stated that he would be unable to attend the hearing because he had exhausted his sick days and vacation days at his place of employment.  He requested that the hearing be rescheduled.  The VLJ who was scheduled to conduct the hearing has found good cause, and granted the motion to reschedule.  38 C.F.R. § 20.704(c) (2014).  As the RO schedules hearings before the Board, a remand of this matter is warranted to schedule the desired hearing in accordance with the Veteran's request.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

